Title: John Thaxter to Abigail Adams, 16 January 1783
From: Thaxter, John
To: Adams, Abigail



1.
Madam
Paris 16th. Jany. 1783

About three weeks agone, I forwarded a packet of Letters to Mr. Cranch, inclosing one to him—the first since I have been in Europe, that I ever transmitted to America without a line to your Ladyship. I must confess the packet seemed incomplete—a want of time rendered it so. I am persuaded that my Punishment will far surpass your disappointment. However to avoid a similar Misfortune again, I intend this for the first Letter of my next Packet.
Since the Signature of the Preliminaries between England and America, the other Negociations seem to train on very heavily—at least I am not sure they advance with the Rapidity so much wished for by many, and dreaded by others. Indeed we have very little Information of the State or Progress of the other Negociations. If they were very forward, it is natural to conclude that some hint would be given of it. Parliament will meet the 21st. instant. Much is expected from their coming together. Perhaps something may be collected of what has been going forward in the Cabinet in their Recess. France and Spain have their Agents or Commissioners in England to transact their respective Concerns. Their continued Residence in London gives some ground to hope that their Negociations will terminate happily. But nothing conclusive can be drawn from this Circumstance, because a trivial Occurrence may snap asunder a Negotiation of the greatest “Pith and Moment.” To pacify an angry irritated World, to calm the Passions of Man and of Nations, are Objects worthy of him, whose Perfections exempt him from the frailties of Humanity. Negociations that succeed long Wars are but too often so many Histories of the depraved State of Mankind—Pictures of Avarice, Ambition, Pride, Baseness, Impotence &c. To correct, modify and arrange these disorderly Passions in a regular subordination to the great Objects of the Negociation, is a Task of Magnitude and Importance, and worthy of the best of Men, directed by Wisdom from above. How glorious an Employment is it, to be instrumental in giving Peace to a divided distracted World? What a Scope for the Exercise of those feelings that do honor to human Nature? What an Occupation for a Heart susceptible of Benevolence and of Philanthropy! But there are but few who experience these Sensations. The Business of Nations is conducted upon different Principles. Arts, Intrigues, and Subterfuges but too commonly take the place of Candor, good faith and plain dealing, and private Views require the Sacrifice of public Good. Ah! the divine Science of Politicks, puzzled in Mazes, not less mysterious than the mysterious Mysteries with which designing ambitious Priests have entangled and clouded a plain Religion. However as each successive Generation is to be wiser than the preceeding one, perhaps the World will be enlightened a little, before the Millenium, or that light which we read is to be accompanied with a Heat that will leave no Traces of the Wisdom of any Age.
But seriously speaking this Negociation stagnates Business. The Merchants know not how to conduct themselves in these days of Suspense. War Price and Peace Price for their Merchandizes is a Matter that deserves their Attention. The Freight and Insurance have been very high. They are still so. Indeed they know not whether to ship or not. I wish the Powers would declare their Intentions. One asks for a hint, and another for hint, of what is going forward. I dont understand this hinting work. A Hint would be just as serviceable as plain english—but so long as it is not plain English, nothing secret is communicated. A comical doctrine this. If one was to hint without design the wrong way, and any Mischief should befal the Person hinted to, I am inclined to think the Hinter, would reap a Harvest of Reproaches in plain English, without the disguise of a Hint. Thus much for the Doctrine of Hints. I am far from thinking it a sound one.
I have not heard from Mr. Dana since Novr. last. He was then well. I fancy Master John has nearly arrived by this in Holland. I will give You the earliest Intelligence of his Arrival. Remember me, if You please, as due, and believe me to be ever, with the greatest Respect, Madam your most obedient and most humble Servant.

J.

